UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53274 Farm Lands of Africa, Inc. (Exact name of registrant as specified in its charter) Nevada 83-0510954 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 401 Atlantic Suites, Europort, Gibraltar (Address of principal executive offices) + (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesx No As of August 14, 2012, there were outstanding 9,208,335shares of the registrant’s common stock, par value $.001. TABLE OF CONTENTS Page PART IFinancial Information Item 1. Financial Statements. F-1 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and September 30, 2011 F-2 Consolidated Statements of Operations and Comprehensive Loss for the nine and three months ended June 30, 2012 and 2011, and for the period from inception (August 9, 2010) to June 30, 2012 (Unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended June 30, 2012 and 2011, and for the period from inception (August 9, 2010) to June 30, 2012 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 4T. Controls and Procedures 6 PART IIOther Information Item 6. Exhibits. 7 Signatures 8 PART I – FINANCIAL INFORMATION Item 1. Financial Information Farm Lands of Africa, Inc. (A Development Stage Company) Index to Consolidated Financial Statements Contents
